DETAILED ACTION
Response to Amendment
This allowance is in response to Amendments filed on 12/15/2020. Claims 2, 4-8, 10-11, 14-20 have been amended, claim 3 has been canceled and claim 22 is presented new.  Amendments to claims have been fully considered.
Applicant incorporated the previously identified allowable subject matter into the independent claims placing the application in condition for allowance.

Allowed Claims
Claims 2 and 4-22 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Doherty (U.S. Pat. App. Pub. 2009/0280777 A1) teaches fraud detection within a telecommunications network using analysis and classification of attributes of network data to develop clustering to identify patterns of network threats, Pinto (U.S. Pat. 9,306,962 B1) teaches machine learning models for analysis, and Le (U.S. Pat. App. Pub. 2017/0148025 A1) teaches grouping transactions data to form a baseline of user activity to compare with current account activity for identification of anomalies. 
However, Doherty, Pinto, and Le do not anticipate or render obvious the combination set forth in the independent claim 2, recited as “… identifying a first plurality of online transactions associated with a service provider based on a first attribute shared among the first plurality of online transactions, wherein the first attribute comprises a transaction address associated with the first plurality of online transactions; identifying a second plurality of online transactions associated with the service provider based on a second attribute shared among the second plurality of online transactions, wherein the second attribute comprises a device location of devices used to conduct the second plurality of online transactions; determining a relationship between the first attribute and the second attribute; generating a cluster of online transactions comprising the first plurality of online transactions and the second plurality of online transactions based on the determined relationship between the first attribute and the second attribute; analyzing the cluster of online transactions based on at least a third attribute that is not shared among the first plurality of online transactions… .”
Recited in claim 10 as, “…  identifying a first plurality of online transactions associated with a service provider based on a first attribute shared among the first plurality of online transactions, wherein the first attribute comprises a transaction address associated with the first plurality of online transactions; identifying a second plurality of online transactions associated with the service provider based on a second attribute shared among the second plurality of online transactions, wherein the second attribute comprises a device location of devices used to conduct the second plurality of online transactions; determining a relationship between the first attribute and the second attribute; generating a cluster of online transactions comprising the first plurality of online transactions and the second plurality of online transactions based on the determined relationship between the first attribute and the second attribute; analyzing the cluster of online transactions based on at least a third attribute that is not shared among the first plurality of online transactions … .”
Recited in claim 16 as, “… determining, from a plurality of attributes associated with a plurality of online transactions, that a first attribute is related to a second attribute, wherein the first attribute comprises a transaction address associated with the plurality of online transactions, and wherein the second attribute comprises a device location of devices used to conduct the plurality of online transactions; in response to determining that the first attribute is related to the second attribute, identifying a first subset of online transactions from the plurality of online transactions associated with the first attribute and a second subset of online transactions from the plurality of online transactions associated with the second attribute; generating a cluster of online transactions comprising the first and second subsets of online transactions; classifying the cluster based at least on a characteristic of the cluster… .”
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. The previous Office Action points to canceled claim 3 specifying the nature of the network activities as being online transactions with attributes specifically carved out as transaction addresses and device locations, which changes the entire scope of the claims, narrowing the body of application prior art in a way that a focused search was unable to identify art, alone or in combination, that could reasonably read on the new language of the independent claims.  Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vukelich (U.S. Pat. 7,500,266 B1), Hartmann (U.S. Pat. 7,690,037 B1), Davis (U.S. Pat. App. Pub. 2014/0075536 A1), Espes (U.S. Pat. App. Pub. 2017/0302688 A1), Brandwine (U.S. Pat. 10,333,962 B1), and Yan (U.S. Pat. 8,600,872 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571)270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/VANCE M LITTLE/Examiner, Art Unit 2493